       Case: 1:20-cr-00080 Document #: 2 Filed: 02/05/20 Page 1 of 1 PageID #:15

                      2OCR                      80                        FELG}NT
 (rnnp                          DrsrRrcr couRr
            F[I;:[,RH1AN uNrrED srArES
                                                                           ,YFILED
 MXEISfnATp JI,iDGE EoDmImN DrsrRrcr oF TLLTNoIS
                                           FoR CRTMINAL PROCEEDINGS
                                                                                       FEB   -   5   202C
s&G[sTtsAre      ffiEEr                                                           THOMAS G. BRITTON
 1.     Is this an indictment or information arising out of offenses cha€eE*q g&bE'firegCOURT
 previously-filed complaints signed by a magistrate judge? No flou must answer lb even if
 the answer is No)

         la.     If the answer is "Yes," list the case number and title of the earliest          filed
         complaint:

         lb.    Shou1d this indictment or information receive a new case number from the
         court? Yes

 2.      Is this an indictment or information that supersedes one or more previously-filed
 indictments or informations? No

         2a. If the answer is "Yes," list the case number and title of the earliest
                                                                                filed
 superseded indictment or information and the name of the assigned judge (Local RuIe
 a0.3(b)(2)):

 3.      Is this a re-filing of a previously dismissed indictment or information? No

 4. Is this a case arising out of the failure of the defendant          to appear in a criminal
 proceeding in this Court? No

 5.      Is this a transfer of probation supervision from another district to this District? No

 6.      What level of offense is this indictment or information? Felony

 7.      Does   this indictment or information involve eight or more defendants? No

 8.      Does   this indictment or information include a conspiracy count? Yes

 9. Identify the type of offense that describes the count, other than any conspiracy count,
 with the most severe penalty: II

 10.     List the statute of each of the offenses charged in the indictment or information.
         15 U.S.C. $ 1
         18 U.S.C. S 1e56(h)

                                                                    C.Tvrlr"rr*
                                                    Ja(6n C. Turner
                                                    Assistant United States Attorney
                                                    (DOJ Antitrust Trial Attorney)
